Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on November 19, 2021 is acknowledged and has been entered.  Claims 2-4 are canceled.  Claims 12-13 are newly added.  Claims 1 and 5-13 are pending. 
Claims 1 and 5-13 are discussed in this Office action.

Allowable Subject Matter
Claims 1 and 5-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the Hahnen and Hindson reference were persuasive. While Hahnen teaches analysis of carrier status based on specific mutations or deletions (see Table 9) including a particular mutation within intron 7 of SMN1 and while Hahnen also looks at copy number status generally (see Table 5 and 6), Hahnen does not establish carrier status based on analysis of copy number corresponding to first and second genomic locus which includes intron 7 within both SMN1 and SMN2.  None of the prior art teaches this specific approach of determining carrier status based on copy number analysis of first and second genomic loci in SMN1 and SMN2. Therefore, for at least these reasons, the claims are novel and non-obvious and in condition for allowance.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637